DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The Information Disclosure Statement filed 12 February 2019 is made of record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deville et al. US 8,988,178.
As to claim 1, Deville teaches a wetmate connector for wirelessly communicating data and/or power signals between first and second components, the wetmate connector (Abstract, figure 3, an inductive coupler assembly 422 for use in a downhole environment), comprising:
a first connector half which is mountable to the first component, the first connector half including a first internal cavity and a first wireless communications device which is positioned in the first internal cavity, the first wireless communications device being operable to transmit and/or receive wireless data and/or power signals, and the first internal cavity being sealed from
an external environment at least when the first connector half is mounted to the first component (figures 1, 3 and 4, column 6, lines 4-15, upper completion section 100 comprising a circular cavity in a lower end to house a circular male inductive coupler portion 144, 414), and 
a second connector half which is mountable to the second component, the second connector half including a second internal cavity and a second wireless communications device which is positioned in the second  internal cavity, the second wireless communications device being operable to transmit and/or receive wireless communications and/or power signals, and the second internal cavity being sealed from the external environment at least when the second connector half is mounted to the second component (figures 1, 3 and 4, column 6, lines 4-23 and column 7, line 50 to column 8, line 3, lower completion section 102, 412 housing a circular female inductive coupler portion 118, 418, the coupler comprising coil 420 to communicate data and power signals),
wherein the first connector half is movable relative to the second connector half into and out of an engaged position in which the first and second wireless communications devices are in operable proximity (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the first circular male inductive coupler portion 414 is engaged or positioned within the second circular female circular inductive coupler portion 418 to form an inductive coupler 422 that allows for inductively coupled communication),
whereby the first and second wireless communications devices are operable to communicate wireless data and/or power signals between each other while each is isolated from the external environment in a respective sealed cavity (figures 1, 3, 4, column 6, lines 16-23 and column 7, line 50 to column 8, line 3, when engaged, the circular inductive coupler portions 414 and 418 form an inductive coupler 422 that is protected from the borehole material and allows for inductively coupled communication of data and power between the upper 100, 410 and lower completion sections 102, 412). 

As to claim 2 with respect to claim 1, Deville teaches the first connector half comprises a shaft portion which extends axially from the first component and within which the first cavity is located (figures 3 and 4, column 7, line 50 to column 8, line 3, male inductive coupler portion 144, 414 comprising first coil 416 positioned within a circular cavity at the lower end of the upper completion section 410 is engaged with the female inductive coupler portion 418 at the upper end of lower circular completion section 412  to form the inductive coupler 422). 

As to claim 3 with respect to claim 2, Deville teaches the second connector half comprises a housing portion which is spaced axially from the second component and within which the second cavity is located  (figures 3 and 4, column 6, lines 4-23 and column 7, line 50 to column 8, line 3, female inductive coupler portion 118, 418 comprising second coil 420 positioned within a circular cavity at the upper end of the lower completion second 412).

As to claim 4 with respect to claim 3, Deville teaches when the first and second connector halves are in the engaged position, the first and second wireless communications devices are spaced axially relative to each other (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the first circular male inductive coupler portion 414 located in the end cavity of the upper completion section is radially positioned within the second female circular inductive coupler portion 418 to form inductive coupler 422 that allows for inductively coupled communication of data and power between the upper 100, 410 and lower completion sections 102, 412).

As to claim 5 with respect to claim 3, Deville teaches when the first and second connector halves are in the engaged position, the first and second wireless communications devices are spaced radially relative to each other (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the first circular male inductive coupler portion 414 is engaged within the second female circular inductive coupler portion 418 to form inductive coupler 422).

As to claim 6 with respect to claim 5, Deville teaches the second cavity comprises an annular configuration and the housing portion comprises an external axial receptacle which is surrounded by the second cavity and is configured to receive the shaft portion of the first connector half (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the second circular female inductive coupler portion 418 located in the end cavity of the lower completion section is radially positioned around the male circular inductive coupler portion 414 to form inductive coupler 422).

As to claim 7 with respect to claim 6, Deville teaches when the first and second connector halves are in the engaged position, the first wireless communications device is positioned coaxially within the second wireless communications device (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the second circular female inductive coupler portion 418 is located around the circular male inductive coupler portion 414 when the upper and lower completion sections are joined).  

As to claim 8 with respect to claim 1, Deville teaches the first and second wireless communications devices comprise respective first and second magnetic transceivers which are configured to transmit and/or receive the wireless data and/or power signals using near field magnetic induction (NFMI) communications (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the first circular male inductive coupler portion 414 is positioned within the second circular female circular inductive coupler portion 418 to form an inductive coupler 422 that allows for inductively coupled communication of data and power between the upper 100, 410 and lower completion sections 102, 412).

As to claim 9 with respect to claim 8, Deville teaches the first connector half comprises a shaft portion which extends axially from the first component and within which the first cavity is located, and wherein the second connector half comprises a housing portion which is spaced axially from the second component and within which the second cavity is located (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the circular female inductive coupler portion 418 located in the end cavity of the upper end of the lower completion section is radially positioned around the male (shaft) circular inductive coupler portion 414 located in the end of the upper completion section to form inductive coupler 422).

As to claim 10 with respect to claim 9, Deville teaches when the first and second connector halves are in the engaged position, the first and second magnetic transceivers are spaced axially relative to each other (figures 3 and 4, column 7, line 50 to column 8, line 51, the circular male inductive coupler portion 414 comprising coil 416 is located within (axially) the second circular female inductive coupler portion 418 comprising coil 420 when the upper and lower completion sections are joined).  

As to claim 11 with respect to claim 9, Deville teaches when the first and second connector halves are in the engaged position, the first and second magnetic transceivers are spaced radially relative to each other (figures 3 and 4, column 7, line 50 to column 8, line 51, the second circular female inductive coupler portion 418 comprising coil 420 is located around the circular male inductive coupler portion 414 comprising coil 416 when the upper and lower completion sections are joined).  

As to claim 12 with respect to claim 11, Deville teaches the second cavity comprises an annular configuration and the housing portion comprises an external axial receptacle which is surrounded by the second cavity and is configured to receive the shaft portion of the first connector half (figures 3 and 4, column 7, line 50 to column 8, line 51, the second circular female inductive coupler portion 418 is engaged around the circular male inductive coupler portion 414 when the upper and lower completion sections are joined).  

As to claim 13 with respect to claim 12, Deville teaches wherein each of the first and second magnetic transceivers comprises a cylindrical configuration, and wherein when the first and second connector halves are in the engaged position the first magnetic transceiver is positioned coaxially within the second magnetic transceiver (figures 3 and 4, column 7, line 50 to column 8, line 51, the circular male inductive coupler portion 414 comprising coil 416 is located within (coaxially) the second circular female inductive coupler portion 418 comprising coil 420 when the upper and lower completion sections are joined).  
 
As to claim 14, Deville teaches a wireless wetmate connector (Abstract, figure 3, an inductive coupler assembly 422 for use in a downhole environment), which comprises: 
a male connector half which includes an axially extending shaft 5 portion and a male magnetic transceiver, the shaft portion comprising an internal first cavity within which the male magnetic transceiver is positioned (figures 1, 3 and 4, column 6, lines 4-15, upper completion section 100 comprising a circular cavity in a lower end to house a circular male inductive coupler portion 144, 414, the inductive coupler comprising coil 416, and 
a female connector half which includes a housing portion and a female magnetic transceiver, the housing portion comprising an external axially extending receptacle which is configured to receive the shaft portion and an internal annular second cavity which is positioned coaxially around the receptacle and within which the female magnetic transceiver is positioned (figures 1, 3 and 4, column 6, lines 4-23 and column 7, line 50 to column 8, line 3, lower completion section 102, 412 housing a circular female inductive coupler portion 118, 418, the coupler comprising coil 420 to communicate data and power signals),
 wherein during use of the wetmate connector the shaft portion is inserted into the receptacle portion and the male and female magnetic transceivers communicate wireless data and/or power signals through the shaft 15 portion and the housing portion using near field magnetic induction (NMFI1) communications (figures 1, 3, 4, column 6, lines 16-23 and column 7, line 50 to column 8, line 3, when engaged, the circular inductive coupler portions 414 and 418 form an inductive coupler 422 that allows for inductively coupled communication of data and power between the upper 100, 410 and lower completion sections 102, 412),

As to claim 15, Deville teaches an electrical downhole feedthrough system for communicating data and/or power signals between an external device which is connected to a first subsea component and a downhole device which is connected to a second subsea component, the first and second subsea components comprising respective first and second feedthrough bores, the downhole feedthrough system comprising a wireless wetmate connector (Abstract, figures 3 and 4, an inductive coupler assembly 422 for use in a downhole environment to inductively couple data and power signals between an upper 410 and lower completion section 412) which includes:
a first connector half which is secured and sealed to an end of the first feedthrough bore closest to the first subsea component, the first connector half including a first internal cavity and a first wireless communications device which is positioned in the first internal cavity, the first wireless communications device being operable to transmit and/or receive wireless data and/or power signals, and the first internal cavity being sealed from an external environment (figures 1, 3 and 4, column 6, lines 4-15, upper completion section 100 comprising a circular cavity in a lower end to house a circular male inductive coupler portion 144, 414),  and
a second connector half which is secured and sealed to an end of the second feedthrough bore closest to the first subsea component, the second connector half including a second internal cavity and a second wireless communications device which is positioned in the second internal cavity, the second wireless communications device being operable to transmit and/or receive wireless data and/or power signals, and the second internal cavity being sealed from the external environment (figures 1, 3 and 4, column 6, lines 4-23 and column 7, line 50 to column 8, line 3, circular lower completion section 102, 412 housing a circular female inductive coupler portion 118, 418, the coupler comprising coil 420 to communicate data and power signals),
wherein the first connector half is movable relative to the second connector half into and out of an engaged position in which the first and second 5 wireless communications devices are in operable proximity (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the first circular male inductive coupler portion 414 is engaged or positioned within the second circular female circular inductive coupler portion 418 to form an inductive coupler 422 that allows for inductively coupled communication), and
whereby the downhole feedthrough system is operable to communicate data and/or power signals between the external device and the downhole device through the wetmate connector while the first and second communications devices are isolated from the external environment in a respective sealed cavity  (figures 1, 3, 4, column 6, lines 16-23 and column 7, line 50 to column 8, line 3, when engaged, the circular inductive coupler portions 414 and 418 form an inductive coupler 422 that is protected from the borehole material and allows for inductively coupled communication of data and power between the upper 100, 410 and lower completion sections 102, 412). 

As to claim 16 with respect to claim 15, Deville teaches the first connector half comprises a shaft portion which extends axially from the first component and within which the first cavity is located, and wherein the second connector half comprises a housing portion which is spaced axially from the second component and within which the second cavity is located (figures 3 and 4, column 7, line 50 to column 8, line 3, male (shaft) inductive coupler portion 144, 414 comprising first coil 416 positioned within a circular cavity at the lower end of the upper completion section 410 is engaged with the female inductive coupler portion 418 at the upper end of lower circular completion section 412  to form the inductive coupler 422). 

As to claim 17 with respect to claim 16, Deville teaches when the first and second connector halves are in the engaged position, the first and second wireless communications devices are spaced axially relative to each other (figures 3 and 4, column 6, lines 4-23 and column 7, line 50 to column 8, line 3, female inductive coupler portion 118, 418 comprising second coil 420 positioned within a circular cavity at the upper end of the lower completion second 412).

As to claim 18 with respect to claim 16, Deville teaches when the first and second connector halves are in the engaged position, the first and second wireless communications devices are spaced radially relative to each other (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the first circular male inductive coupler portion 414 is engaged within the second female circular inductive coupler portion 418 to form inductive coupler 422).

As to claim 19 with respect to claim 18, Deville teaaches the second cavity comprises an annular configuration and the housing portion comprises an external axial receptacle which is surrounded by the second cavity and is configured to receive the shaft portion of the first connector half (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the second circular female inductive coupler portion 418 located in the end cavity of the lower completion section is radially positioned around the male circular inductive coupler portion 414 to form inductive coupler 422).

As to claim 20 with respect to claim 19, Deville teaches the downhole feedthrough system wherein when the first and second connector halves are in the engaged position, the first wireless communications device is positioned coaxially within the second wireless communications device (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the second circular female inductive coupler portion 418 is located around the circular male inductive coupler portion 414 when the upper and lower completion sections are joined).  

As to claim 21 with respect to claim 15, Deville teaches the first and second wireless communications devices comprise respective first and second magnetic transceivers which are configured to transmit and/or receive the wireless communications and/or power signals using near field magnetic induction (NFMI) communications (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the first circular male inductive coupler portion 414 is positioned within the second circular female circular inductive coupler portion 418 to form an inductive coupler 422 that allows for inductively coupled communication of data and power between the upper 100, 410 and lower completion sections 102, 412).

As to claim 22 with respect to claim 21, Deville teaches wherein the first connector half comprises a shaft portion which extends axially from the first component and within which the first cavity is located, and wherein the second connector half comprises a housing portion which is spaced axially from the second component and within which the second cavity is located (figures 1, 3 and 4, column 7, line 50 to column 8, line 51, the circular female inductive coupler portion 418 located in the end cavity of the upper end of the lower completion section is radially positioned around the male (shaft) circular inductive coupler portion 414 located in the end of the upper completion section to form inductive coupler 422).

As to claim 23 with respect to claim 22, Deville teaches wherein when the first and second connector halves are in the engaged position, the first and second magnetic transceivers are spaced axially relative to each other (figures 3 and 4, column 7, line 50 to column 8, line 51, the circular male inductive coupler portion 414 comprising coil 416 is located within (axially) the second circular female inductive coupler portion 418 comprising coil 420 when the upper and lower completion sections are joined).  

As to claim 24 with respect to claim 22, Deville teaches when the first and second connector halves are in the engaged position, the first and second magnetic transceivers are spaced radially relative to each other (figures 3 and 4, column 7, line 50 to column 8, line 51, the second circular female inductive coupler portion 418 comprising coil 420 is located around (radially) the circular male inductive coupler portion 414 comprising coil 416 when the upper and lower completion sections are joined).  

As to claim 25 with respect to claim 24, Deville teaches the second cavity comprises an annular configuration and the housing portion comprises an external axial receptacle which is surrounded by the second cavity and is configured to receive the shaft portion of the first connector half (figures 3 and 4, column 7, line 50 to column 8, line 51, the second circular female inductive coupler portion 418 is engaged around the circular male inductive coupler portion 414 when the upper and lower completion sections are joined).  

As to claim 26 with respect to claim 25, Deville teaches wherein each of the first and second magnetic transceivers comprises a cylindrical configuration, and wherein when the first and second connector halves are in the engaged position, the first magnetic transceiver is positioned coaxially within the second magnetic transceiver (figures 3 and 4, column 7, line 50 to column 8, line 51, the circular male inductive coupler portion 414 comprising coil 416 is located within (coaxially) the second circular female inductive coupler portion 418 comprising coil 420 when the upper and lower completion sections are joined).  


Claims 1-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mulholland et al. US 2016/0069178.
 As to claims 27 and 30, Mulholland teaches a feedthrough communications system and method for a subsea hydrocarbon production system, the subsea production system comprising a wellhead which is positioned at the top of a wellbore, a tubing hanger which is landed in the wellhead, and a christmas tree which is connected to the top of the wellhead (figure 2, paragraph 0041, a wireless downhole feedthrough system comprising a tubing spool in the form of a christmas tree 100 located at the upper end of a wellbore, a tubing hanger 102 which is landed in the christmas tree and a tubing string 104 which extends from the tubing hanger into the wellbore), the feedthrough communications system comprising:
a first connector portion which is connected to the tubing hanger, the first connector portion including a first magnetic transceiver which is configured to transmit and/or receive wireless data and/or power signals using near field magnetic induction (NFMI) communications (figure 2, paragraph 0053, the first and second wireless nodes 110, 114 communicate using near field magnetic induction (NFMI) communications system; the Christmas tree 100 and the tubing hangar 102 are not penetrated to accommodate data cables), and
a second connector portion which is connected to the christmas tree, the second connector portion including a second magnetic transceiver which is configured to transmit and/or receive wireless data and/or power signals using NFMI communications (figure 2, paragraph 0053, the first and second wireless nodes 110, 114 communicate using near field magnetic induction (NFMI) communications system; the Christmas tree 100 and the tubing hangar 102 are not penetrated to accommodate data cables), 
wherein when the christmas tree is connected to the top of the wellhead, the first magnetic transceiver is positioned in operable proximity to the second magnetic transceiver (figure 2, paragraphs 0041 and 0042, a first wireless node 110 is mounted to an outer surface portion 112 of christmas tree 100, the Christmas tree 100 is located at the upper end of a wellbore), 
 whereby in operation of the feedthrough communications system, the first and second magnetic transceivers are operable to communicate wireless data and/or power signals between each other (figure 2, paragraph 0042, an external cable 108 from an external device is connected to a first wireless node 110 which wirelessly couples data to a second wireless node 114, the second wireless node is mounted in the tubing hanger 102 at a position located generally opposite the first wireless node when the tubing hanger is properly landed and locked in the christmas tree 100).

As to claim 28 with respect to claim 27, Mulholland teaches wherein the subsea hydrocarbon production system comprises a downhole device which is positioned on or below the tubing hanger and an external device which is positioned on or apart from the christmas tree, and wherein the first connector portion is in communication with the downhole device and the second connector portion is in communication with the external device (figure 2, paragraphs 0042 and 0043, the second wireless node 114 is connected to a feedthrough data and/ or power cable 120 which is positioned in a feedthrough bore 122 which extends axially from the cavity 116 to but not through a bottom wall portion 124 of the tubing hanger 102; the feedthrough cable 120 is connected to a third wireless node 126 positioned in the tubing hanger 102 opposite of and to communicate wirelessly with a fourth wireless node 128 mounted to the tubing string 104 which in turn is connected by a downhole data and/ or power cable 130 to the downhole device 106).

As to claim 29 with respect to claim 27, Mulholland teaches the first connector portion is in wired communication with the downhole device and the second connection portion is in wired communication with the external device (figure 2, paragraphs 0042-0044, the first node is connected to external cable 108 to external devices and the second wireless node 114 is coup0led through to a fourth node 128 which is coupled to a downhole data and/or cable 130 to the downhole device 106).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644